Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 1 of 12

Rimkus Consulting Group, Inc.
609 South Kelly, Suite C-1
Edmond, OK 73003

name (888) 611-7770 Telephone
aun . (405) 340-8513 Facsimile
Certificate of Authorization No, 3201

Certification Expiration Date June 30, 2017

THE ORIGINAL OF THUS REPORT, SIGNED AND SEALED BY THE PROFESSIONAL WHOSE NAME
APPEARS ON THIS PAGE, IS RETAINED IN THE FILES OF RIMKUS CONSULTING GROUP, INC.

Report of Findings

GE RESIDENCE STRUCTURAL EVALUATION
Claim No: 1001677830

RCG File No: 22804211
Prepared For:
AAA INSURANCE COMPANY
3100 QUAIL SPRINGS PARKWAY
OKLAHOMA CITY, OK 73134

Attention:

MR. ADRIAN CANTU

Timothy K. France, P.E.

Senior Consultant

 

PLAINTIFF'S
EXHIBIT

q

September 24, 2016

 

CSAA_SMITH 0783
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 2 of 12

Section II
CONCLUSIONS

1. The magnitude 5.8 earthquake that occurred on September 3, 2016, whose
epicenter was located approximately 112 miles northwest of the subject property in
Pawnee, Oklahoma, resulted in instrumental intensity IV at the [J residential

property and did not cause structural damage.

2. The cause of the damage to the interior floor and gypsum wallboard was attributed

to:
a) differential movement from poor construction of the floor framing,
b) deterioration of the wood floor joists from long-term exposure to moisture, and

c) spot CMU footings at grade and not below the frost level.

September 24, 2016 Page 2
RCG File No. 22804211

CSAA_SMITH 0786
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 3 of 12

Rimkus Consulting Group, Inc.

609 South Kelly, Suite C-4

Edmond, OK 73003

(888) 611-7770 Telephone

(405) 340-8513 Facsimile

Certificate of Authorization No. 3201
Certification Expiration Date June 30, 2019

THE ORIGINAL OF THIS REPORT, SIGNED AND SEALED BY THE PROFESSIONAL WHOSE NAME
APPEARS ON THIS PAGE, IS RETAINED IN THE FILES OF RIMKUS CONSULTING GROUP, INC.

Report of Findings

GJ RESIDENCE STRUCTURAL EVALUATION
Claim No: 1002224471

RCG File No: 22804617
Prepared For:

CSAA INSURANCE COMPANY
3100 QUAIL SPRINGS PARKWAY
OKLAHOMA CITY, OK 73134

Attention:

MR. MARK COSTELLO

   

i “

és ig
$f imomy
g a < K % y :
Si: FRANCE i; 3 -

ee i ms ;
B54, 1058 > 9 =

ey MS ie" Timothy K. France, P.E.

OF AON Senior Consultant

emma /-2// 20) 7

September 21, 2017

CSAA_SMITH 0989
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 4 of 12

Section Il
CONCLUSIONS

1. The magnitude 5.8 earthquake that occurred on September 3, 2016 (the Event),
located approximately 63 miles northwest of the subject property, resulted in
instrumental intensity IV at the J property and did not cause structural damage to

the residence.

2. The residence was not cosmetically damaged by the recent seismic activity that
occurred on September 3, 2016.

3. The rock masonry veneer was not damaged by the recent seismic activity that
occurred on September 3, 2016. The damage observed was from temperature and

moisture variations over time.

4. The cracking and/or separations in the kitchen floor tiles and grout were most likely
caused by improper installation, and were not caused by the recent seismic activity

that occurred on September 3, 2016.

September 21, 2017 Page 2
RCG File No. 22804617

CSAA_SMITH 0992
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 5 of 12

aa.

Rimkus Consulting Group, Inc.

609 South Kelly, Suite C-1

Edmond, OK 73003

(888) 611-7770 Telephone

(405) 340-8513 Facsimile

Certificate of Authorization No. 3201
Certification Expiration Date June 30, 2017

BERSEbeRess

THE ORI} «AL OF “HIS REPORT, SIG: ED AND SEALEJ 5 THE PROFESSIONAL WHOSE NAME
PPEARS ON Tal. P CE JS RETASVED IN THE “ILES OF RIMsuS LUNSUL 1! G GROLP, INC.

Report of Findings

RESIDENCE EARTHQUAKE EVALUATION
Claim No: 1001653594

RCG File No: 22804174
Prepared For:

AAA INSURANCE COMPANY
3100 QUAIL SPRINGS PARKWAY
QKLAHOMA CITY, OK 73134

Attention:

MR. ADRIAN CANTU

nas K. ge P.E.

Senior Consultant

 

October 7 2016

CSAA_SMITH 0235
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 6 of 12

Section Il
CONCLUSIONS

1. The magnitude 5.8 earthquake that occurred on September 3, 2016, located
approximately 45 miles northwest of the subject property, resulted in instrumental

intensity IV at the residential property and was not the cause of Loss.

2. The reported Loss of gypsum wallboard cracking and shifting blocks of the masonry

foundation of the residence was caused by long-term soil movements.
3. The origin of the Loss was poor design of the residence’s foundation:

a) The construction of the masonry foundation walls,

b) Two separate foundations for the same building, and

c) Interior piers and footings.

October 7, 2016 Page 2
RCG File No. 22804174

CSAA_SMITH 0238
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 7 of 12

gauee Rimkus Consulting Group, Inc.
““aaae 609 South Kelly, Suite C-1
uses Edmond, OK 73003
name (888) 611-7770 Telephone
anna ra (405) 340-8513 Facsimile

Certificate of Authorization No. 3201
Certification Expiration Date June 30, 2017

THE ORIGINAL OF THIS REPORT, SIGNED AND SEALED BY THE PROFESSIONAL WHOSE NAME
APPEARS ON THIS PAGE, IS RETAINED IN THE FILES OF RIMKUS CONSULTING GROUP, INC.

Report of Findings

GR RESIDENCE STRUCTURAL EVALUATION
Claim No: 1001659335

RCG File No: 22804190
Prepared For:

AAA INSURANCE COMPANY
3100 QUAIL SPRINGS PARKWAY
OKLAHOMA CITY, OK 73134

Attention:

VIR. ADRIAN CANTU

Timothy K. France, P.E. 7

Senior Consultant

 

October 20, 2016

CSAA_SMITH 0415
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 8 of 12

Section Il
CONCLUSIONS

1. The magnitude 5.8 earthquake that occurred on September 3, 2016, located
approximately 46 miles west northwest of the subject property, resulted in
instrumental intensity IV at the residential property and was not the cause of
Loss.

2. The reported Loss of gypsum wallboard cracking and cracked concrete floor slab
was caused by internal loss of bearing of the concrete floor slab, and to a lesser
extent long-term differential foundation movement related to cyclical soil moisture

changes.

3. The origin of the Loss was from poor design and/or construction of the floor slab and

volumetric soil changes from soil moisture variations over-time.

October 20, 2016 Page 2
RCG File No, 22804190

CSAA_SMITH 0418
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 9 of 12

Rimkus Consulting Group, inc.

609 South Kelly, Suite C-1

Edmond, OK 73003

(888) 611-7770 Telephone

(405) 340-8513 Facsimile

Certificate of Authorization No. 3201
Certification Expiration Date June 30, 2017

THE ORIGINAL OF THIS REPORT, SIGNED AND SEALED BY THE PROFESSIONAL WHOSE NAME
APPEARS ON THIS PAGE, !S RETAINED IN THE FILES OF RIMKUS CONSULTING GROUP, INC,

Report of Findings

GS RESIDENCE STRUCTURAL EVALUATION
Claim No: 1001661127

RGG File No: 22804181
Prepared For:

AAA NORTHERN CALIFORNIA, NEVADA & UTAH
P.O. BOX 24524
OAKLAND, CA 94623

Attention:

MR. RONY MEDRANO

Timothy K. Af P.E. _

Senior Consultant

 

October 11, 2016

CSAA_SMITH 0445
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 10 of 12

Section Il
CONCLUSIONS

1. The magnitude 5.8 earthquake that occurred on September 3, 2016, located
approximately 39 miles northwest of the subject property, resulted in instrumental
intensity IV at the J residential property and did not cause damage to the
residence.

2. The reported Loss of gypsum wallboard cracking and cracked concrete floor slab
was caused by:

a) internal loss of bearing of the concrete floor slab and

b) to a lesser extent differential foundation movement related to cyclical soil
moisture changes.

3. The origin of the Loss was from poor design and/or construction of the floor slab and

volumetric soil changes from soil moisture variations over-time.

October 11, 2016 Page 2
RCG File No. 22804181

CSAA_SMITH 0448
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 11 of 12

cama Rimkus Consulting Group, Inc.
"Gane 609 South Kelly, Suite C-1
Kuna Edmond, OK 73003
guee (888) 611-7770 Telephone
toes i (405) 340-8543 Facsimile

Certificate of Authorization No, 3201
Certification Expiration Date June 30, 2017

THE ORIGINAL OF THIS REPORT, SIGNED AND SEALEO BY THE PROFESSIONAL WHOSE NAME
APPEARS ON THIS PAGE, {S RETAINED IN THE FILES OF RIMKUS CONSULTING GROUP, INC.

Report of Findings

) RESIDENCE STRUCTURAL EVALUATION
Claim No: 1001963063

RCG File No: 22804453
Prepared For:

AAA CALIFORNIA INSURANCE COMPANY
P.O. BOX 24523
OAKLAND, CA 94623
Attention:

St MS. DANIELLE GIUSTI

        
 
 
 

 

   

pees

Fix ex,
“TIMOTHY SS
= K Ve y
Gi FRANCE i2
QO% 2m
2% 418968

c Prreeaant tg
EEL AONE

oS : Ke Weenie =
U22/A0/7 Timothy K. France, P.E.
Senior Consultant

April 27, 2017

CSAA_SMITH 0651
Case 5:17-cv-01302-D Document 53-7 Filed 01/18/19 Page 12 of 12

Section Il
CONCLUSIONS

1. The magnitude 5.0 earthquake that occurred on November 7, 2016, the epicenter of
which was located approximately 39 miles southwest of subject property, and the 5.8
earthquake, the epicenter of which was located 42 miles northwest of the subject
property, both resulted in instrumental intensity VI at the subject property and

a) did not cause structural damage to the residence, and
b) did not cause damage to the interior or exterior finishes of the residence.
2. The origin of the damage to the interior and exterior finishes was caused by:
a) differential movement of the foundation over time, and

b) to a lesser extent, thermal, moisture intrusion, and/or hygrometric fluctuations
from cyclical environmental conditions resulting in expansion and/or
contraction of the materials over time.

April 27, 2017 Page 2
RCG File No, 22804453

CSAA_SMITH 0654
